 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ANASTASIA DIMATTEO,                                 Case No.: 3:19-cv-01654-BEN-KSC
 9                                      Plaintiff,
                                                         ORDER GRANTING
10   v.                                                  JOINT MOTION FOR VOLUNTARY
                                                         REMAND PURSUANT TO
11   ANDREW SAUL,
                                                         SENTENCE FOUR OF 42 U.S.C. §
     Commissioner of Social Security,
12                                                       405(g) AND FOR ENTRY OF
                                      Defendant,         JUDGMENT
13
                                                         [Doc. 18]
14
15         Plaintiff Anastasia DiMatteo filed suit against Defendant Andrew Saul to challenge
16   an administrative decision regarding her social security benefits. On December 19, 2019,
17   Plaintiff moved for summary judgment. Doc. 12. The parties now jointly move to remand
18   this case for further administrative proceedings under Sentence Four of 42 U.S.C. § 405(g)
19   and for Entry of Judgment. For good cause shown, the joint motion is GRANTED. This
20   case is remanded to the Commissioner of Social Security for further proceedings consistent
21   with the terms of the parties’ joint motion. The Court further orders that Plaintiff’s motion
22   for summary judgment is DENIED without prejudice as moot. The Clerk of Court shall
23   enter a final judgment in favor of Plaintiff and against Defendant, reversing the final
24   decision of the Commissioner.
25         IT IS SO ORDERED.
26   Date: February 10, 2020                         __________________________________
                                                     HON. ROGER T. BENITEZ
27                                                   United States District Judge
28
                                                     1
                                                                              3:19-cv-01654-BEN-KSC
